DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 11-17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adam et al. (US Patent Application Pub. No.: US 2016/0352177 A1).
For claim 1, Adam et al. disclose the claimed invention of an amortisseur-spring assembly (see the Abstract) for use about at least one of a wedge and a retaining ring of a generator (see the Abstract), comprising: an amortisseur (reference numeral 60, figures 3-5, 6A-6C); a spring (reference numeral 50, figures 3-5, 6A-6C); a creepage 
For claim 2, Adam et al. disclose the locking mechanism (reference numeral 70) being positioned adjacent to the wedge (reference numeral 80, see figures 4, 5, 6A).  
For claim 4, Adam et al. disclose the locking mechanism (reference numeral 70) comprising a pin (see figures 4, 5, 6A-6C).  
For claim 5, Adam et al. disclose the pin (reference numeral 70) comprising a shaft (bottom part of pin 70) and a head (top part of pin 70, see figures 4, 5, 6A-6C).  
For claim 6, Adam et al. disclose the shaft (bottom part of pin 70) comprising a first diameter (see figures 4, 5, 6A-6C), wherein the head (top part of pin 70) comprises a second diameter (see figures 4, 5, 6A-6C), and wherein the second diameter if greater than the first diameter (see figures 4, 5, 6A-6C).  
For claim 11, Adam et al. disclose the amortisseur (reference numeral 60) comprising an amortisseur aperture (in which pin 70 is inserted) therethrough (see figures 4, 5, 6A-6C).  
For claim 12, Adam et al. disclose the spring (reference numeral 50) comprising spring aperture (in which pin 70 is inserted) therethrough (see figures 4, 5, 6A-6C).  
For claim 13, Adam et al. disclose the creepage block (reference numeral 40) comprising a creepage block aperture (in which pin 70 is inserted) therethrough (see figures 4, 5, 6A-6C).  

For claim 15, Adam et al. disclose the claimed invention comprising: creating an aperture through an amortisseur (reference numeral 60, see figures 3-5, 6A-6C), a spring (reference numeral 50, see figures 3-5, 6A-6C), and a creepage block (reference numeral 40, see figures 3-5, 6A-6C) of the amortisseur-spring assembly; inserting a locking mechanism (reference numeral 70) in the aperture (see figures 3-5, 6A-6C); and positioning the amortisseur-spring assembly adjacent to at least one of a wedge (reference numeral 80) and a retaining ring of the generator (see figures 3-5, 6A-6C).  
For claim 16, Adam et al. disclose the claimed invention of an amortisseur-spring assembly (see the Abstract) for use about at least one of a wedge and a retaining ring of a generator (see the Abstract), comprising: an amortisseur (reference numeral 60, see figures 3-5, 6A-6C); a spring (reference numeral 50, see figures 3-5, 6A-6C); a creepage block (reference numeral 40, see figures 3-5, 6A-6C); and a pin (reference numeral 70, see figures 3-5, 6A-6C) extending through the amortisseur (reference numeral 60), the spring (reference numeral 50), and the creepage block (reference numeral 40); wherein the pin (reference numeral 70) is positioned adjacent to the wedge (reference numeral 80) or the retaining ring (see figures 3-5, 6A-6C).  
For claim 17, Adam et al. disclose the pin (reference numeral 70) comprising a shaft (bottom part of pin 70) and a head (top part of pin 70, see figures 4, 5, 6A-6C).  

For claim 20, Adam et al. disclose the amortisseur aperture being larger than the spring aperture and the creepage block aperture (top part of pin 70 is inserted in the amortisseur aperture and having greater width than the bottom part of pin 70 which is inserted in the spring aperture and the creepage block aperture, see figures 4, 5, 6A-6C).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adam et al. as applied to claim 1 above, and further in view of Word et al. (US Patent Application Pub. No.: US 2016/0380520 A1).
For claim 3, Adam et al. disclose the claimed invention except for the locking mechanism being positioned adjacent to the retaining ring.  Having the locking .  

Claims 7-9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adam et al. as applied to claims 4 and 16 above, and further in view of Brem et al. (US Patent No.: 6252328).
For claim 7, Adam et al. disclose the claimed invention except for the pin comprising external threads.  Brem et al. disclose the pin (reference numeral 27) having external threads (see column 4, lines 39-43), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the external threads as disclosed by Brem et al. for the pin of Adam et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 8, Adam et al. disclose the claimed invention except for the pin comprising internal threads.  Having internal threads is a known skill as disclosed by Brem et al. (reference numeral 25, see column 4, lines 40-43), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the internal threads as disclosed by Brem et al. for the pin of Adam et 
For claim 9, Adam et al. disclose the claimed invention except for the pin comprising a hex drive or a slotted drive.  Brem et al. disclose a pin component having a slot drive configuration (reference numeral 25, see figure 3), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the slot drive as disclosed by Brem et al. for the pin of Adam et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 18, Adam et al. disclose the claimed invention except for the pin comprising external threads, internal threads, a hex drive, or a knurled surface.  Brem et al. disclose the pin (reference numeral 27) having external threads (see column 4, lines 39-43), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the external threads as disclosed by Brem et al. for the pin of Adam et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adam et al. as applied to claim 4 above, and further in view of Hinds (US Patent No.: 3212531).
For claim 10, Adam et al. disclose the claimed invention except for the pin comprising a knurled surface.  Having a knurled surface is a known skill as exhibited by Hinds (reference numeral 53, see column 4, lines 34-36), and it would have been .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of pin/locking elements: US 20160069202 A1 (Shinde; Sachin R. et al.), US 9059613 B2 (Rigosu, Jr.; Vincent et al.), US 5708315 A (Gould; Gary Michael et al.), US 5122698 A (Walker; Duncan N. et al.), US 4363986 A (Joho; Reinhard et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEX W MOK/Primary Examiner, Art Unit 2834